DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2007/0179657 (hereinafter “Holzwarth”), and further in view of United States Patent Application Publication No. US 2003/0186042 (hereinafter “Dunlap”).Regarding claim 1 	Holzwarth teaches a three-dimensional object using an extrusion-based layered deposition system in a layer-by-layer fashion by extruding a flowable thermoplastic resin material (3D printed object) having a build path that defines a void region (channel) and solidifies upon a drop in temperature (resulting in a cured material) (abstract and paragraph [0002]).  Holzwarth teaches the void region (channel) includes at least one intermediate path, where the host computer generates a remnant path 21 pursuant to the method of the present invention to fill void region 20, 120 (paragraphs [0007] and [0026], and Figure 1), which corresponds to the channel comprising a cured material. 	Holzwarth illustrates the void region (channel) 120 comprises two or more channel parts 202, 208, each channel part having a channel axis, and two or more channel axes being perpendicular (having a mutual angle of greater than 0° and less than 180°) (Figures 7 and 8, and paragraph [0065]).  Holzwarth illustrates the void region (channel) 120 further comprises an anchoring part having a bifurcation structure (in area 10A) (Figure 8). 	Holzwarth teaches the object includes perimeter paths 112, 114, 116 comprising roads of extruded build material (paragraph [0106] and Figure 8). 	Holzwarth does not explicitly teach the cured material in the void region (channel) 120 has a lower stiffness than the perimeter paths (3D printed material surrounding the cured material) 112, 114, 116. 	Dunlap teaches a prototype part made by stereolithography comprising a base material (3D printed material) and a filler material filled within voids of the base material (3D printed material surrounding the filler material), where the filler material is a liquid material that is solidified upon deposition into said voids (channel comprising a cured material) and is selected to enhance the durability of the prototype part (abstract and paragraph [0035]).  Dunlap teaches the filler material (cured material) may be non-brittle or flexible in nature, where the base material (3D printed material surrounding the cured material) is brittle (abstract, and paragraph [0031]), corresponding to the cured material having a lower stiffness than the 3D printed material.  Dunlap teaches the durability of the part is enhanced with the use of the filler material when compared to a part made from the base material alone (paragraph [0064]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the material of the build path that defines a void region (channel) and the intermediate remnant path disposed within the void region of Holzwarth with the brittle base material and the non-brittle or flexible filler material, respectfully, to improve the durability of the three-dimensional object.Regarding claim 2 	In addition, Holzwarth teaches the object includes perimeter paths (two or more layers) 112, 114, 116 comprising roads of extruded build material where the void region (channel) 120 is configured within at least part of a first layer 114 and at least part of a second layer 116 (paragraph [0106] and Figure 8).Regarding claim 3 	In addition, Holzwarth illustrates the void region (channel) 120 further comprises a first anchoring part 202 and a second anchoring part 208, the first anchoring part 202 being configured in the first layer 114 and the second anchoring part 208 being configured in the second layer 116 (Figure 8).Regarding claim 4 	In addition, Holzwarth teaches the build path that defines a void region (channel) includes material that is solidified upon a drop in temperature (resulting in a thermally cured material) (abstract and paragraph [0002]).  Regarding claim 6 	As previously noted, Dunlap teaches the filler material (cured material) may be non-brittle or flexible in nature, where the base material (3D printed material surrounding the cured material) is brittle (abstract, and paragraph [0031]), corresponding to the base material (3D printed material surrounding the cured material) having a first stiffness and the filler material (cured material) having a second stiffness. 	Dunlap does not explicitly teach the ratio of the second stiffness and the first stiffness is less than 0.8.  It would have been obvious to one having ordinary skill in the art at the time of the invention to determine a ratio of the second stiffness and the first stiffness using nothing more than routine experimentation to achieve the desired improvement to the durability of the three-dimensional object.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).Regarding claim 7 	In addition, Dunlap teaches examples of the filler material (cured material) includes polyurethane, epoxy, polyester, and acrylate (paragraph [0031]).Regarding claim 8 	In addition, Dunlap teaches examples of the base material (3D printed material) includes polystyrene (paragraph [0031]).Regarding claim 9 	In addition, Holzwarth teaches the branched arrangement of void region 120 effectively prevents a single remnant path from adequately filling void region 120. As such, a first remnant path may be generated to substantially fill left arm 202, intersection 204, and right arm 206, and a second remnant path may then be generated to substantially fill branched portion 208 (anchoring part having three or more splits) (paragraph [0066]).  Holzwarth also teaches the present invention may be used to fill void regions having a variety of design dimensions (Id).  Holzwarth does not explicitly teach the anchoring part has a bifurcation structure having three or more splits.  It would have been an obvious matter of design choice to provide an additional branched portion 208 to the object based on a desired design dimension of the object.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP § 2144.04.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Holzwarth and Dunlap as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2014/0361460 (hereinafter “Mark”).Regarding claim 5 	The limitations for claim 1 have been set forth above.  In addition, Holzwarth does not explicitly teach the cured material comprises a light cured material. 	Mark teaches an additive manufacturing method (abstract).  Mark teaches the method includes deposition of a polymeric matrix material in a layer-by-layer process (paragraphs [0007] and [0106], and Figures 1A, 1B, and 7-9).  Mark teaches the polymeric matrix material may be cured using heat or light (paragraph [0192]).  Therefore, Mark establishes a functional equivalence between thermal curing and optical (or light induced) curing for use in curing a polymeric material in an additive manufacturing process. It would have been obvious for one of ordinary skill in the art at the time the invention was made to form the composition of Holzwarth, and substituting the thermally cured material of Holzwarth with the optically (or light induced) cured material, as suggested by Mark, motivated by the desire to form a conventionally cured object for an additive manufacturing process, comprising an optically (or light induced) cured material known in the art as being functionally equivalent and predictably suitable for use in forming such a cured object.
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	The closest prior art of record Holzwarth, Dunlap, and Mark while broadly teaching the limitations of the presently claimed invention, do not teach or suggest the combination of limitations as presently claimed in claim 10.  	Specifically, none of Holzwarth, Dunlap, and Mark teach or reasonably suggest the object of claim 1 in combination with the anchoring part having a bifurcation structure having a loop structure. 	Claim 11 is included herein based on its dependency from claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783